Citation Nr: 1019405	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-11 039	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected lumbar strain. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected right knee strain. 

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected left knee strain. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The claims folder has since been 
transferred to the Los Angeles, California RO.  

The Veteran was scheduled for a hearing before the Board in 
September 2009.  However, he did not appear for the hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required.  
Specifically, the Veteran should be asked to submit 
information regarding any treatment for his service-connected 
disabilities since service and then afforded an examination. 

The Veteran was last afforded a VA examination in October 
2004 and he contends that his service-connected disabilities 
have gotten worse since that time.  On his VA Form 9, the 
Veteran indicated that he currently utilizes back support, as 
well as knee braces on a daily basis.  He was scheduled for a 
VA examination on two separate occasions; however, the 
examinations were cancelled.  The record indicates that exams 
were scheduled in Milwaukee, although the RO confirmed the 
Veteran's address to be in California since July 2008.  See 
April 2009 contact report.  Given the confusion about the 
Veteran's address and his assertion that his disabilities 
have worsened since his last examination, another examination 
should be afforded to more accurately assess his current 
level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
medical care providers who treated him 
for his service-connected lumbar, right 
and left knee strains since service.  
After securing the necessary release, the 
should obtain these records.

2.  Upon completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
level of severity of his service-
connected lumbar strain, right knee 
strain, and left knee strain.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and/or tests deemed 
to be necessary by the examiner should be 
accomplished.  

The examiner should identify and describe 
the severity of all symptoms, including 
limitation of motion, recurrent 
subluxation or lateral instability of the 
knees, ankylosis, and whether there is 
objective evidence of pain on motion.  
The examiner should identify to what 
extent the Veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use and should equate such 
functional losses to additional degrees 
of limited motion (beyond that shown 
clinically).  
A complete rationale should be given for 
all opinions and expressed.  

3.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


